Case: 22-50425      Document: 00516531558         Page: 1    Date Filed: 11/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-50425
                                Summary Calendar                             FILED
                                                                     November 2, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Yul Ellis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:06-CR-20-1


   Before Smith, Wiener, and Elrod, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Jonathan Yul Ellis appeals the district court’s
   denial of his motion for compassionate release. Ellis contends that his lengthy
   sentence constitutes an extraordinary and compelling reason for such release
   because, if he had been sentenced pursuant to the First Step Act, he would


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50425      Document: 00516531558            Page: 2    Date Filed: 11/02/2022




                                      No. 22-50425


   not have received a mandatory consecutive 25-year sentence for his 18 U.S.C.
   § 924(c) conviction. Ellis also notes that the 18 U.S.C. § 3553(a) factors,
   including his participation in prison programs and his prison disciplinary
   record, weigh in favor of his release.
          We review the district court’s denial of compassionate release for
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th
   Cir. 2020). The district court diligently examined the § 3553(a) factors to
   reach its conclusion that Ellis is not entitled to relief. Ellis fails to show that
   the district court abused its discretion in that decision. See id. at 693. Because
   the district court’s § 3553(a) analysis supports dismissal, we need not
   consider Ellis’s arguments challenging the district court’s finding that he
   failed to show extraordinary and compelling reasons warranting relief. See
   United States v. Jackson, 27 F.4th 1088, 1093 & n.8 (5th Cir. 2022); Ward v.
   United States, 11 F.4th 354, 360-62 (5th Cir. 2021).
          The judgment of the district court is AFFIRMED.




                                            2